DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ratti US 2016/0068008 in view of Bitoh US 2015/0027480
In regard to claim 1, Ratti disclose A vertical plotter having a writing head movable on a writing surface ([0007][0008] a printing head move on a vertical surface) and comprising at least a gripping element to releasably clamp a stylus ink writing tool, (Fig. 2, 3, [0012][0016]-[0018] racks  10, claim 4 rack attached to the carrier)

a control unit (ECU) configured to control the actuator so as to draw one or more lines on the writing surface when the writing head moves, (Fig. 2, 3, [0009] [0011]-[0017] control the actuator to draw a line on the surface when the writing nib contacting the surface through a servo-motor, note: “so as to” is intended use language, there is not much patent weight.)
characterized by comprising a writing tool closure selectively movable between an open position wherein the gripping element is in the advanced position so that a writing tool tip (P) contacts the writing surface outside of the writing head and in a closed position wherein the gripping element is in a the retracted position  (Fig. 2, 3, [0011]-[0019] moves the writing nib in and out of the writing element, contact with the surface to draw or discontinue a drawing with in and out position, see Fig. 2, when the erasing device contact with the surface to erase or away from the surface instead writing nib contact the surface, or vise-versa, when erasing system operates, the writing element is kept distanced from the writing surface and vise-versa, note: please correct the “a the” in the claim)

Bitoh disclose and a recess is closed so as to establish a controlled environment for retarding a drying of the writing tool. ([0132][0133] [0260] [0266][0267] the pen tip is sealed to prevent ink from dry, note: “so as to” is intended use language, there is not much patent weight, please use functional language to describe the claimed invention to help move forward the prosecution)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bitoh’s drawing pen into Ratti’s invention as they are related to the same field endeavor of plotter. The motivation to combine these arts, as proposed above, at least because Bitoh’s method of using ink would provide more writing method to Ratti’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that using instrument would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 2, Ratti and Bitoh disclose A vertical plotter according to claim 1, the rejection is incorporated herein.
Ratti disclose wherein the recess communicates with a through opening facing the writing surface when the closure is in the open position; and is suitable for housing the writing tool tip when the closure is in the closed position. (Fig. 2, [0011]-[0018] the in and out of the nib of the writing element contact the surface when “out” and “in” when in 
In regard to claim 3, Ratti and Bitoh disclose A vertical plotter according to 1, the rejection is incorporated herein.
Ratti disclose wherein the actuator comprises a motorized rotating drum carrying the gripping element and the closure (Fig. 2, 3 and claim 4, 6, [0011]-[0018] servo-motor 4 which attached with racks and carrier) so that the closed position is established in a predefined angular position of the drum. (Fig. 2, 3 and claim 4, 6, [0011]-[0018] servo-motor 4 which attached with racks and carrier, the “in” is established with a specific position of the servo-motor 4 with the mechanical system which is implicitly taught since discontinue draw and nib “in” and erase is through rotating the motor 4 and 5 to a certain position implemented, note: “so that” is intended use language which has no much patent weight)
In regard to claim 4, Ratti and Bitoh disclose A vertical plotter according to claim 2, the rejection is incorporated herein.
Ratti disclose wherein the recess is within a compartment of the printing head (Fig. 2, 3, [0011]-[0018] nib “in” is the inside of the printing head and servo-motor 4 rotate opposite to make the nub “in” or “out”) 
But Ratti fail to explicitly disclose “and wherein the drum closes the compartment opposite to the through opening.”

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bitoh’s drawing pen into Ratti’s invention as they are related to the same field endeavor of plotter. The motivation to combine these arts, as proposed above, at least because Bitoh’s method of using ink would provide more writing method to Ratti’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that using instrument would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 5, Ratti and Bitoh disclose A vertical plotter according to claim 3, the rejection is incorporated herein.
Ratti disclose wherein the printing head comprises an inclined guide engaging the gripping element to move the gripping element in the retracted or the advanced position depending on the direction of rotation of the drum. (Fig. 2, 3 and claim 4, 6, [0011]-[0018] racks are guided by slides 12 to move the rack and rack attached to the pen to make the nib is in “in” or “out” position with rotate of the servo-motor 4)
In regard to claim 6, Ratti and Bitoh disclose A vertical plotter according to claim 2, the rejection is incorporated herein.


Bitoh disclose comprising a contact seal contacting the closure at least in the closed position to seal the controlled environment. ([0018][0026] [0026] [0056]-[0057][0116] [0132][0133] [0260] [0266][0267] the pen tip is sealed when is in a standby position)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bitoh’s drawing pen into Ratti’s invention as they are related to the same field endeavor of plotter. The motivation to combine these arts, as proposed above, at least because Bitoh’s method of using ink would provide more writing method to Ratti’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that using instrument would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 10, Ratti and Bitoh disclose A vertical plotter according to claim 2, the rejection is incorporated herein.
Ratti disclose comprising at least a motorized reel to wind and unwind a flexible element and cause a motion of the printing head on the writing surface based on command signals from the control unit (ECU); and attached to the printing head so as to move on the writing surface together with the printing head. (Fi. 1, [0007]-[0012] motors  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ratti US 2016/0068008 and Bitoh US 2015/0027480 as applied to claim 2, further in view of Yano US 2007/0177895
In regard to claim 7, Ratti and Bitoh disclose A vertical plotter according to claim 2, the rejection is incorporated herein.
But Ratti and Bitoh fail to explicitly disclose “wherein the gripping element comprises a further contact seal suitable for surrounding and contacting the writing tool.”
Yano disclose wherein the gripping element comprises a further contact seal suitable for surrounding and contacting the writing tool. (Fig. 1, [0020] [0043]-[0045] sealing member  53 is  located at a position where it surrounds a periphery of the 44 and 43)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Yano’s printer into Bitoh and Ratti’s invention as they are related to the same field endeavor of plotter. The motivation to combine these arts, as proposed above, at least because Yano’s method of using sealing member to provide a temperature sensor would provide more control into Bitoh and Ratti’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ratti US 2016/0068008 and Bitoh US 2015/0027480 as applied to claim 2, further in view of Ron et al. (Ron) US 2018/0052534
In regard to claim 8, Ratti and Bitoh disclose A vertical plotter according to claim 2, the rejection is incorporated herein.
Ratti disclose and wherein the control unit (ECU) is programmed to control the gripping element to draw a digital image. ([0011]-[0020] control the rack using the writing element to draw an image)
But Ratti and Bitoh fail to explicitly disclose “comprising an erasing element (S) acting on the ink of the writing tool and wherein the control unit (ECU) is programmed to control the gripping element to draw a digital image and to select between a first and a second pre-defined erasing method via the erasing element (S) based on the number of colored pixel of the digital image drawn on the writing surface.”
Ron disclose comprising an erasing element (S) acting on the ink of the writing tool and wherein the control unit (ECU) is programmed to select between a first and a second pre-defined erasing method via the erasing element (S) based on the number of colored pixel of the digital image drawn on the writing surface. ([0033]-0037][0043] [0049] [0078]acting on the digital ink of the stylus on the screen and select different 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Ron’s erasing method of a stylus into Bitoh and Ratti’s invention as they are related to the same field endeavor of plotter. The motivation to combine these arts, as proposed above, at least because Ron’s method of erasing based on the number of pixels would provide fine control of erasing into Bitoh and Ratti’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing fine control of erasing based on the number of pixel would help to improve the performance of the plotter.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ratti US 2016/0068008 and Bitoh US 2015/0027480 as applied to claim 2, further in view of Dschen US 5376781 A
In regard to claim 9, Ratti and Bitoh disclose A vertical plotter according to claim 2, the rejection is incorporated herein.
But Ratti and Bitoh fail to explicitly disclose “comprising an erasing element (S) having a heat source acting on the ink of the writing tool so as to provide a cancelling effect on the writing surface.”
Dschen disclose comprising an erasing element (S) having a heat source acting on the ink of the writing tool so as to provide a cancelling effect on the writing surface. 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Dschen’s erasing method of a stylus into Bitoh and Ratti’s invention as they are related to the same field endeavor of plotter. The motivation to combine these arts, as proposed above, at least because Dschen’s method of erasing using a heat source would provide erasing control into Bitoh and Ratti’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that erasing by using a heat source would help to improve the performance of the plotter.









Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE
US 20170193651 A1 	July 6, 2017 			YAMASAKI 
DRAWING DEVICE, DRAWING CONTROL METHOD THEREOF, AND COMPUTER-READABLE RECORDING MEDIUM 
YAMASAKI disclose a drawing device includes a mounting portion on which an object having a nail is mounted, an image acquiring unit that acquires image data of an image of the nail captured from one direction by using an imaging unit which is located at an imaging position being separated from an apical position in a width direction of the nail along the one direction by an imaging length, and a processor which acquires a first position corresponding to a first end position of the nail in the image, the first end position being one end position in a width direction of the nail, acquires a nail height which is a height of the apical position from the first end position on the basis of the image data, and estimates a length from the first end position to the other end position in the width direction of the nail as a first nail width on the basis of the first position, the nail height and the imaging length… see abstract.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143